 



Exhibit 10.3
(LEHMAN BROTHERS LOGO) [f31393f3139301.gif]
Warrant Transaction

     
Date:
  June 18, 2007
 
   
To:
  VeriFone Holdings, Inc.
 
  2099 Gateway Place, Suite 600
 
  San Jose, CA 95110
 
  Attention: Barry Zwarenstein, Executive Vice President and Chief Financial
Officer
 
   
From:
  Lehman Brothers Inc., acting as Agent
 
  Lehman Brothers OTC Derivatives Inc., acting as Principal
 
  Andrew Yare — Transaction Management Group
 
  Facsimile: 646-885-9546 (United States of America)
 
  Telephone: 212-526-9986
 
   
Ref. Numbers:
  Global Deal ID: 3000789

Dear Sir or Madam:
The purpose of this communication (this “Confirmation”) is to confirm the terms
and conditions of the above-referenced transaction (the “Transaction”) entered
into between Lehman Brothers OTC Derivatives Inc. (“Party A”) and VeriFone
Holdings, Inc. (“Party B”) on the Trade Date specified below. This Confirmation
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below. This Confirmation is sent on behalf of both Party A and Lehman
Brothers Inc. (“LBI”). Lehman Brothers OTC Derivatives Inc. is not a member of
the Securities Investor Protection Corporation.
This Confirmation evidences a complete and binding agreement between Party A and
Party B as to the terms of the Transaction to which this Confirmation relates.
This Confirmation supplements, forms part of, and is subject to an agreement in
the form of the 1992 ISDA Master Agreement (Multicurrency—Cross Border) (the
“Agreement”) as if we had executed an agreement in such form (but without any
Schedule except for the elections set forth herein) on the Trade Date specified
below. In the event of any inconsistency between the provisions of the Agreement
and this Confirmation, this Confirmation will prevail for the purpose of the
Transaction. For the avoidance of doubt, the Transaction shall be the only
transaction under the Agreement.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”) and the 2000 ISDA Definitions (the “Swap
Definitions”, and, together with the Equity Definitions, the “Definitions”), in
each case as published by the International Swaps and Derivatives Association,
Inc., are incorporated into this Confirmation. References herein to
“Transaction” shall be deemed references to (i) “Swap Transaction” for purposes
of the Swap Definitions and (ii) Share Option Transaction for purposes of the
Equity Definitions. In the event of any inconsistency between the Equity
Definitions and the Swap Definitions, the Equity Definitions will govern. In the
event of any inconsistency between either set of Definitions and this
Confirmation, this Confirmation will govern. For purposes of the Equity
Definitions, each reference herein to a Warrant shall be deemed to be a
reference to a Call Option or an Option, as the context requires.
The terms of the particular Transaction to which this Confirmation relates are
as follows:

          General Terms:    
 
  Agent:   LBI is acting as agent on behalf of Party A and Party B for the
Transaction. LBI has no obligations, by guarantee, endorsement or otherwise,
with respect to the performance of the Transaction by either party.
 
       
 
  Trade Date:   June 18, 2007

Lehman Brothers
745 SEVENTH AVENUE,
NEW YORK NY 10019

 



--------------------------------------------------------------------------------



 



         
 
  Effective Date:   June 22, 2007
 
       
 
  Components:   The Transaction will be divided into individual Components, each
with the terms set forth in this Confirmation, and, in particular, with the
Number of Warrants and Expiration Date set forth in this Confirmation. The
payments and deliveries to be made upon settlement of the Transaction will be
determined separately for each Component as if each Component were a separate
Transaction under the Agreement.
 
       
 
  Warrant Style:   European
 
       
 
  Warrant Type:   Call
 
       
 
  Seller:   Party B
 
       
 
  Buyer:   Party A
 
       
 
  Shares:   The common stock of Party B, par value USD 0.01 per share (Ticker
Symbol: PAY).
 
       
 
  Number of Warrants:   For each Component of the Transaction, as provided in a
schedule (the “Schedule”) delivered by Party A to Party B contemporaneously with
the execution of this Confirmation.
 
       
 
  Warrant Entitlement:   One (1) Share per Warrant.
 
       
 
  Number of Shares:   The number of Shares obtained by multiplying the Number of
Warrants by the Warrant Entitlement.
 
       
 
  Strike Price:   The greater of (i) USD 62.356 and (ii) 1.70 times the average
of the volume weighted average prices per Share for each of the fifteen Trading
Days commencing on November 28, 2007 (as published by Bloomberg on Bloomberg
page “PAY.N <Equity> AQR” (or any successor thereto) at 4:15 P.M. New York City
time on such Trading Day, or, in the event such price is not so reported on such
Trading Day for any reason, as determined in good faith by the Calculation Agent
in a commercially reasonable manner and, to the extent practicable, based on a
volume weighted average price methodology).
 
       
 
  Trading Day:   A Scheduled Trading Day that is not a Disrupted Day.
 
       
 
  Premium:   USD 13,560,000
 
       
 
  Premium Payment Date:   The Effective Date.
 
       
 
  Exchange:   New York Stock Exchange
 
       
 
  Related Exchange(s):   All Exchanges
 
        Procedures for Exercise:     In respect of any Component:    
 
       
 
  Expiration Time:   The Valuation Time
 
       
 
  Expiration Date:   As provided in the Schedule (or, if such date is not a
Scheduled Trading Day, the next following Scheduled Trading Day that is not
already an Expiration Date for another Component); provided that if that date is
a Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided, further that if the Expiration Date has not
occurred pursuant to the preceding proviso as

Global Deal ID: 3000789

2



--------------------------------------------------------------------------------



 



         
 
      of the Final Disruption Date, the Final Disruption Date shall be the
Expiration Date (irrespective of whether such date is a Disrupted Day or an
Expiration Date in respect of any other Component for the Transaction) and the
Settlement Price for the Final Disruption Date shall be determined by the
Calculation Agent in a commercially reasonable manner based on a volume weighted
average price methodology. Notwithstanding the foregoing and anything to the
contrary in the Equity Definitions, if a Market Disruption Event occurs on any
Expiration Date, the Calculation Agent may determine that such Expiration Date
is a Disrupted Day only in part, in which case the Calculation Agent shall make
adjustments to the Number of Warrants for the relevant Component for which such
day shall be the Expiration Date and shall designate the Scheduled Trading Day
determined in the manner described in the immediately preceding sentence as the
Expiration Date for the remaining Warrants for such Component. Section 6.6 of
the Equity Definitions shall not apply to any Valuation Date occurring on an
Expiration Date.
 
       
 
  Exercise Date:   Each Expiration Date.
 
       
 
  Automatic Exercise:   Applicable with respect to the Warrants included in any
Component; provided that Section 3.4(b) of the Equity Definitions shall apply to
Cash Settlement and Net Share Settlement; provided further that “In-the-Money”
means the Settlement Price is greater than the Strike Price.
 
       
 
  Disrupted Day:   The definition of “Disrupted Day” in Section 6.4 of the
Equity Definitions shall be amended by adding the following sentence after the
first sentence: “A Scheduled Trading Day on which a Related Exchange fails to
open for trading during its regular trading session will not be a Disrupted Day
if the Calculation Agent determines that such failure will not have a material
impact on Party A’s ability to unwind any hedging transactions related to the
Transaction.”
 
       
 
  Final Disruption Date:   February 25, 2014
 
       
 
  Market Disruption Event:   Section 6.3(a) of the Equity Definitions is hereby
amended by deleting the words “during the one hour period that ends at the
relevant Valuation Time, Latest Exercise Time, Knock-in Valuation Time or
Knock-out Valuation Time, as the case may be,” in clause (ii) thereof, and by
amending and restating clause (iii) thereof in its entirety to read as follows:
“(iii) an Early Closure that the Calculation Agent determines is material.”
 
        Settlement Terms:    
 
        In respect of any Component:    
 
       
 
  Settlement Currency:   USD
 
       
 
  Settlement Method Election:   Applicable; provided that the same Settlement
Method shall apply to all Components; and provided further that references in
the Equity Definitions to “Physical Settlement” shall be deemed to be references
to “Net Share Settlement” as defined herein; and provided further that Party B
may elect Cash Settlement only if at the time of such election it provides to
Party A a written statement that the representations contained in paragraphs (f)
and (h) of “Additional Representations, Warranties and Agreements of Party B:”
below are true and correct as of and as if made on the date of such election.

Global Deal ID: 3000789

3



--------------------------------------------------------------------------------



 



         
 
  Electing Party:   Party B
 
       
 
  Settlement Method Election Date:   Five Scheduled Trading Days prior to, and
including, the scheduled Expiration Date for the Component with the earliest
scheduled Expiration Date.
 
       
 
  Default Settlement Method:   Net Share Settlement
 
       
 
  Settlement Price:   For any Valuation Date, the volume weighted average price
per Share for all Rule 10b-18 eligible transactions on the Exchange in the
Shares for such Valuation Date (without regard to pre-open or after hours
trading outside of any regular trading session), as published by Bloomberg on
Bloomberg page “PAY.N <Equity> AQR_SEC” at 4:15 P.M. New York City time on such
Valuation Date, or, in the event such price is not so reported on such Valuation
Date for any reason, as determined in good faith by the Calculation Agent in a
commercially reasonable manner and, to the extent practicable, based on a volume
weighted average price methodology.
 
        Cash Settlement Terms:    
 
        In respect of any Component:    
 
       
 
       
 
  Settlement Currency:   USD
 
       
 
  Cash Settlement Payment Date:   With respect to each Valuation Date, three
(3) full Exchange Business Days after the final Valuation Date.
 
        Net Share Settlement Terms:    
 
        In respect of any Component:    
 
       
 
  Net Share Settlement:   In the event that Party B elects to settle this
Transaction by Net Share Settlement, on each Settlement Date, Party B will
deliver to Party A the Net Share Amount for such Settlement Date (rounded down
to the nearest whole Share) and will pay to Party A the Fractional Share Amount,
if any, in respect of the Net Share Amount.
 
       
 
      The provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Party B is the Issuer of the
Shares) and 9.12 of the Equity Definitions will be applicable, except that all
references in such provisions to “Physically-Settled” shall be read as
references to “Net Share Settled”. “Net Share Settled” in relation to any
Warrant means that Net Share Settlement is applicable to such Warrant.
 
       
 
  Net Share Amount:   In respect of any Exercise Date, subject to the last
sentence of Section 9.5 of the Equity Definitions, the product of (i) the number
of Warrants exercised or deemed exercised on such Exercise Date, (ii) the
Warrant Entitlement and (iii) (A) the excess of the Settlement Price on the
Valuation Date occurring on such Exercise Date over the Strike Price divided by
(B) such Settlement Price.
 
       
 
  Settlement Date:   The Settlement Date, determined as if Physical Settlement
applied.

Global Deal ID: 3000789

4



--------------------------------------------------------------------------------



 



          Adjustments:    
 
        In respect of any Component:    
 
       
 
  Dividend Adjustment:   If at any time during the period from but excluding the
Trade Date, to and including an Expiration Date an ex-dividend date for a cash
dividend occurs with respect to the Shares, and that dividend, combined with any
previous cash dividend for which the ex-dividend date occurs within the same
regular quarterly dividend period of Party B, is more than the Regular Dividend
on a per share basis, then the Calculation Agent will adjust the Strike Price,
the Number of Warrants, the Warrant Entitlement, the Number of Shares or any
other variable relevant to the exercise, settlement, payment or other terms of
such Component to reflect the impact of such excess dividend on the theoretical
value of such Component. “Regular Dividend” shall mean USD 0.00 per Share per
quarter.
 
       
 
  Share Adjustment:    
 
       
 
       Method of Adjustment:   Calculation Agent Adjustment; provided that the
Equity Definitions shall be amended by replacing the words “diluting or
concentrative” in Sections 11.2(a), 11.2(c) (in two instances) and 11.2(e)(vii)
with the word “material” and by adding the words “or the Transactions” after the
words “theoretical value of the relevant Shares” in Sections 11.2(a), 11.2(c)
and 11.2(e)(vii); provided that (A) adjustments may be made to account for
changes in volatility and liquidity relative to the relevant Shares or the
Transaction, (B) no adjustments will be made to account for changes in expected
dividends or stock loan rate and (C) in the event an adjustment is made or
proposed to be made to the Number of Warrants or the Warrant Entitlement, Party
B may, at its option, elect to pay cash, as determined by the Calculation Agent
in its good faith discretion by commercially reasonable means, on the Potential
Adjustment Date in lieu of such adjustment, with notice of such election to be
given to Party A at least five Scheduled Trading Days prior to such Potential
Adjustment Date.
 
        Extraordinary Events:        
 
       
 
  Tender Offer Date; Announcement
Date:   The definitions of “Tender Offer Date” and “Announcement Date” in
Section 12.1 of the Equity Definitions will be amended by replacing the words
“voting shares” in the first and fifth line thereof, respectively, with the word
“Shares”.
 
       
 
  Consequences of Merger Events:    
 
       
 
       Share-for-Share:   Modified Calculation Agent Adjustment
 
       
 
       Share-for-Other:   Cancellation and Payment (Calculation Agent
Determination)
 
       
 
       Share-for-Combined:   Component Adjustment
 
       
 
  Tender Offer:   Applicable; provided however that if an event occurs that
constitutes both a Tender Offer under Section 12.1(d) of the Equity Definitions
and Additional Termination Event under clause (ii) of Additional Termination
Events (as defined herein), Party A may elect, in its commercially reasonable
judgment, whether the provisions of Section 12.3 of the Equity Definitions or
clause (ii) of Additional Termination Events will apply.
 
       
 
      The definition of “Tender Offer” in Section 12.1 of the Equity Definitions
will be amended by (1) replacing “10%” in the third line

Global Deal ID: 3000789

5



--------------------------------------------------------------------------------



 



         
 
      thereof with “20%” and (2) replacing the phrase “outstanding voting shares
of the Issuer” in the fourth line thereof with “outstanding Shares of the
Issuer”.
 
       
 
  Consequences of Tender Offers:    
 
       
 
       Share-for-Share:   Modified Calculation Agent Adjustment
 
       
 
       Share-for-Other:   Modified Calculation Agent Adjustment
 
       
 
       Share-for-Combined:   Modified Calculation Agent Adjustment
 
       
 
  New Shares:   The definition of “New Shares” in Section 12.1 of the Equity
Definitions shall be amended by deleting subsection (i) in its entirety and
replacing it with the following: “(i) publicly quoted, traded or listed on any
of the New York Stock Exchange, the American Stock Exchange, the NASDAQ Global
Select Market, the NASDAQ Global Market (or each of their respective successors)
or any other market agreed to in writing by the parties.”
 
       
 
  Composition of Combined Consideration:   Not Applicable
 
       
 
  Nationalization, Insolvency or
Delisting:   Cancellation and Payment (Calculation Agent Determination)
 
       
 
  Delisting:   The definition of “Delisting” in Section 12.6 of the Equity
Definitions shall be deleted in its entirety and replaced with the following:
 
      “Delisting” means that the Exchange announces that pursuant to the rules
of such Exchange, the Shares cease (or will, subject to no further conditions,
cease) to be listed, traded or publicly quoted on the Exchange for any reason
(other than a Merger Event or Tender Offer) and are not immediately re-listed,
re-traded or re-quoted on the New York Stock Exchange, the American Stock
Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market (or each of
their respective successors) or any other market agreed to in writing by the
parties; if the Shares are immediately re-listed, re-traded or re-quoted on any
such exchange or quotation system, such exchange or quotation system shall
thereafter be deemed to be the Exchange.”
 
        Additional Disruption Events:    
 
       
 
  Change in Law:   Applicable
 
       
 
  Failure to Deliver:   Applicable
 
       
 
  Insolvency Filing:   Applicable
 
       
 
  Hedging Disruption:   Not Applicable
 
       
 
  Increased Cost of Hedging:   Not Applicable
 
       
 
  Loss of Stock Borrow:   Applicable
 
       
 
  Maximum Stock Loan Rate:   200 basis points
 
       
 
  Increased Cost of Stock Borrow:   Applicable
 
       
 
  Initial Stock Loan Rate:   25 basis points
 
       
 
  Amendment to Section 12.9(b)(i) of Equity Definitions:   Section 12.9(b)(i) of
the Equity Definitions is hereby amended by adding the following sentence at the
end: “If neither party elects to terminate the

Global Deal ID: 3000789

6



--------------------------------------------------------------------------------



 



         
 
      Transaction, the Calculation Agent may adjust the terms of the Transaction
upon the occurrence of such an event pursuant to Modified Calculation Agent
Adjustment (as if such event were a Tender Offer).”
 
       
 
  Hedging Party:   Party A shall be the Hedging Party for all applicable
Additional Disruption Events.
 
       
 
  Determining Party:   Party A shall be the Determining Party for all applicable
Additional Disruption Events.
 
       
 
  Acknowledgments:    
 
       
 
  Non-Reliance:   Applicable
 
       
 
  Agreements and Acknowledgments Regarding Hedging Activities:   Applicable
 
       
 
  Additional Acknowledgments:   Applicable
 
        Additional Representations,
Warranties and Agreements:   In addition to the representations, warranties and
agreements set forth in the Agreement and elsewhere in this Confirmation, Party
B further represents, warrants and agrees that:

(a) (i) It is not entering into the Transaction on behalf of or for the account
of any other person or entity, and will not transfer or assign its rights or
obligations under the Transaction or any portion of such obligations to any
other person or entity except in compliance with applicable laws and the terms
of the Transaction; (ii) it is authorized to enter into the Transaction and,
after due inquiry, such action does not violate any laws of its jurisdiction of
organization or residence or the terms of any agreement to which it is a party;
(iii) it has consulted with its advisors and has reached its own conclusions
about the Transaction, and any legal, regulatory, tax, accounting, economic or
other consequences arising from the Transaction; and (iv) it has concluded that
the Transaction is suitable in light of its own investment objectives, financial
capabilities and expertise.
 
       
 
      (b) Any Shares, when delivered in accordance with all of the terms of the
Transaction, will be duly authorized and validly issued, fully paid and
nonassessable, and the issuance thereof will not be subject to any preemptive or
similar rights.
 
       
 
      (c) Neither Party A nor any of its affiliates is acting as agent (other
than LBI as dual agent if specified above) or advisor for Party B in connection
with the Transaction.
 
       
 
      (d) As of the Trade Date, all reports and other documents (i) required to
be filed by Party B under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) since November 1, 2006 have been filed and (ii) filed by Party B
with the Securities and Exchange Commission pursuant to the Exchange Act since
November 1, 2006, when considered as a whole (with the more recent such reports
and documents deemed to amend inconsistent statements contained in any earlier
such reports and documents), do not contain any untrue statement of a material
fact or any omission of a material fact necessary to make the statements
therein, in the light of the circumstances in which they were made (including
the date on which they were made), not misleading.
 
       
 
      (e) As of the Trade Date, it has not entered into any obligation that
would contractually limit it from effecting Cash Settlement or Net Share

Global Deal ID: 3000789

7



--------------------------------------------------------------------------------



 



         
 
      Settlement under the Transaction.
 
       
 
      (f) As of the Trade Date, it is not in possession of any material
non-public information concerning the business or operations of Party B or the
Shares. “Material” information for these purposes is any information to which an
investor would reasonably attach importance in reaching a decision to buy, sell
or hold Shares.
 
       
 
      (g) It shall not take any action to decrease the number of Available
Shares below the Capped Number (each as defined below).
 
       
 
      (h) It is not entering into the Transaction nor is it making an election
hereunder to create actual or apparent trading activity in the Shares (or any
security convertible into or exchangeable for Shares), to raise, depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for Shares) or to facilitate a distribution of Shares (or any
security convertible into or exchangeable for Shares) within the meaning of
Regulation M, or otherwise in violation of the Exchange Act, including
Regulation M thereunder (it being understood that Party B makes no
representation pursuant to this clause with respect to any action or inaction of
Party A, LBI or any of their respective affiliates or any other person other
than Party B).
 
       
 
      (i) It is not as of the Trade Date, and, after giving effect to the
transactions contemplated hereby will not be, an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended.
 
       
 
      (j) (A) During the period starting on the first Expiration Date and ending
on the last Expiration Date (the “Settlement Period”), the Shares or securities
that are convertible into, or exchangeable or exercisable for Shares, are not,
and shall not be, subject to a “restricted period,” as such term is defined in
Regulation M under the Exchange Act (“Regulation M”) and (B) Party B shall not
engage in any “distribution,” as such term is defined in Regulation M, other
than a distribution meeting the requirements of the exceptions set forth in
sections 101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange
Business Day immediately following the Settlement Period (it being understood
that Party B makes no representation pursuant to this clause with respect to any
action or inaction of Party A, LBI or any of their respective affiliates or any
other person other than Party B).
 
       
 
      (k) During the Settlement Period, neither Party B nor any “affiliate” or
“affiliated purchaser” (each as defined in Rule 10b-18 of the Exchange Act)
shall directly or indirectly (including, without limitation, by means of any
cash-settled or other derivative instrument) purchase, offer to purchase, place
any bid or limit order that would effect a purchase of, or commence any tender
offer relating to, any Shares (or an equivalent interest, including a unit of
beneficial interest in a trust or limited partnership or a depository share) or
any security convertible into or exchangeable or exercisable for Shares, except
through Party A or its affiliates.
 
       
 
      Each party agrees with and represents to the other that it is an “eligible
contract participant” as the term is defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.  
 
      Each party acknowledges to the other that the offer and sale of the

Global Deal ID: 3000789

8



--------------------------------------------------------------------------------



 



         
 
      Transaction to it is intended to be exempt from registration under the
Securities Act by virtue of Section 4(2) thereof.
 
       
 
      Prior to the Effective Date, (x) Party B shall deliver to Party A an
executed U.S. Internal Revenue Service Form W-9 (or successor thereto) (the
“Party B Tax Form”) that eliminates U.S. federal backup withholding tax on
payments to Party B and (y) Party A shall deliver to Party B an executed U.S.
Internal Revenue Services Form W-8BEN, W-8ECI or W-9 (as appropriate) (or
successor thereto) (the “Party A Tax Form”) that eliminates U.S. federal backup
withholding tax on payments to Party A. Party B shall deliver a new Party B Tax
Form to Party A promptly upon learning that any such form previously provided by
Party B to Party A has become obsolete or incorrect. Party A shall deliver a new
Party A Tax Form to Party B promptly upon learning that any such form previously
provided by Party A to Party B has become obsolete or incorrect.
 
        Other Provisions:    
 
       
 
  Calculation Agent:   LBI; provided that whenever any act or the exercise of
any judgment by the Calculation Agent requires the Calculation Agent to make any
calculations, the Calculation Agent will provide Party B with reasonable detail
concerning its calculations (including any assumptions used in making such
calculations).
 
       
 
  Notices:   (a) Address for notices or communications to Party A:
 
       
 
      Lehman Brothers Inc., acting as Agent
 
      Lehman Brothers OTC Derivatives Inc., acting as Principal
 
      Andrew Yare — Transaction Management Group
 
      Facsimile: 646-885-9546 (United States of America)
 
      Telephone: 212-526-9986
 
      E-mail: To be provided by Party A
 
       
 
      (b) Address for notices or communications to Party B:
 
       
 
      VeriFone Holdings, Inc.
 
      2099 Gateway Place, Suite 600
 
      San Jose, CA 95110
 
      Attn: Barry Zwarenstein, Chief Financial Officer
 
      Tel: (408) 232-7888
 
      Fax: (408) 232-7889
 
      Email: Barry_Zwarenstein@VERIFONE.com
 
       
 
  Account Details:   (a) Account for payments to Party A:
 
       
 
      To be provided by Party A
 
       
 
      Party A account for deliveries of Shares: To be provided by Party A
 
       
 
      (b) Account for payments to Party B:
 
       
 
      To be provided by Party B.
 
       
 
  Alternative Calculations and Payment on Early Termination and on Certain   If,
in respect of the Transaction, an amount is payable by Party B to Party A,
(i) pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity

Global Deal ID: 3000789

9



--------------------------------------------------------------------------------



 



         
 
  Extraordinary Events:   Definitions (except in the event of a Nationalization,
Insolvency, Tender Offer or a Merger Event, in each case, in which the
consideration to be paid to holders of Shares consists solely of cash) or
(ii) pursuant to Section 6(d)(ii) of the Agreement (except in the event of an
Event of Default in which Party B is the Defaulting Party or a Termination Event
in which Party B is the Affected Party, in each case, that resulted from an
event or events within Party B’s control) (a “Payment Obligation”), Party B
shall have the right, in its sole discretion, to satisfy any such Payment
Obligation by the Share Termination Alternative (as defined below) by giving
irrevocable telephonic notice to Party A (confirmed in writing within three
Currency Business Days) no later than 5:00 p.m. New York City time on the Merger
Date, Tender Offer Date, Announcement Date, Early Termination Date or date of
cancellation or termination for an Additional Disruption Event, as applicable
(“Notice of Share Termination”); provided that if Party B does not validly elect
to satisfy its Payment Obligation by the Share Termination Alternative, Party A
shall have the right to require Party B to satisfy its Payment Obligation by the
Share Termination Alternative. Upon Notice of Share Termination the following
provisions shall apply:
 
       
 
  Share Termination Alternative:   Applicable and means that Party B shall
deliver to Party A the Share Termination Delivery Property on the date when the
Payment Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of
the Equity Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as
applicable, or such later date as the Calculation Agent may reasonably determine
(the “Share Termination Payment Date”), to properly effect such settlement in
satisfaction of the Payment Obligation.
 
       
 
  Share Termination Delivery
Property:   A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.
 
       
 
  Share Termination Unit Price:   The value to Party A of property contained in
one Share Termination Delivery Unit on the date such Share Termination Delivery
Units are to be delivered as Share Termination Delivery Property, as determined
by Party A in its good faith discretion by commercially reasonable means.
 
       
 
  Share Termination Delivery Unit:   In the case of a Termination Event, Event
of Default, Delisting or Additional Disruption Event, one Share or, in the case
of Nationalization, Insolvency, Merger Event or Tender Offer, a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Nationalization, Insolvency, Merger Event or Tender Offer, as determined by the
Calculation Agent in its good faith discretion by commercially reasonable means.
If a Share Termination Delivery Unit consists of property other than cash or New
Shares and if Party B provides irrevocable written notice to the Calculation
Agent on or prior to the Merger Date that it elects to deliver cash, New Shares
or a combination thereof (in such proportion as Party B designates) in lieu of
such other property, the Calculation Agent will replace such property with cash,
New Shares or a combination thereof as components of a

Global Deal ID: 3000789

10



--------------------------------------------------------------------------------



 



         
 
      Share Termination Delivery Unit in such amounts, as determined by the
Calculation Agent in its good faith discretion by commercially reasonable means,
as shall have a value equal to the value of the property so replaced. If such
Nationalization, Insolvency, Merger Event or Tender Offer involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash.
 
       
 
  Other Applicable Provisions:   If the Transaction is to be Share Termination
Settled, the provisions of Sections 9.8, 9.9, 9.10, 9.11 and 9.12 (each as
modified above) of the Equity Definitions will be applicable, except that all
references in such provisions to “Physically-settled” shall be read as
references to “Share Termination Settled” and all references to “Shares” shall
be read as references to “Share Termination Delivery Units”. “Share Termination
Settled” in relation to the Transaction means that the Share Termination
Alternative set forth above is applicable to the Transaction.
 
       
 
  Additional Termination Events:   (i) If at any time Party A reasonably
determines in its good faith based on advice of counsel that it is advisable to
terminate a portion of the Transaction so that Party A’s related hedging
activities will comply with applicable securities laws, rules or regulations, an
Additional Termination Event shall occur with respect to which (1) Party B shall
be the sole Affected Party and (2) the Transaction shall be the sole Affected
Transaction.
 
       
 
      (ii) If any transaction (other than a Merger Event) is consummated the
result of which is that any “person” becomes the “beneficial owner” (as these
terms are defined in Rule 13d-3 and Rule 13d-5 under the Exchange Act), directly
or indirectly, of more than 50% of Party B’s outstanding capital stock that is
at the time entitled to vote by the holder thereof in the election of Party B
board of directors (or comparable body), Party A shall have the right to
designate such event an Additional Termination Event and designate an Early
Termination Date pursuant to Section 6(b) of the Agreement, and (1) Party B
shall be the sole Affected Party, (2) the Transaction shall be the sole Affected
Transaction and (3) notwithstanding anything to the contrary in this
Confirmation, Cancellation and Payment (Calculation Agent Determination) shall
apply as the payment measure in lieu of Loss for the purposes of Section 6(e) of
the Agreement.
 
       
 
  Payments on Early Termination:   Party A and Party B agree that for the
Transaction, for the purposes of Section 6(e) of the Agreement, Loss and the
Second Method will apply. Any determination of an amount payable pursuant to
Section 6 of the Agreement or Article 12 of the Equity Definitions shall assume
that the Capped Number (as defined below) shall have been increased to the
aggregate Number of Shares for all Components as contemplated by “Maximum Share
Delivery” below. Automatic Early Termination will not apply to either party.
 
       
 
      For the avoidance of doubt and notwithstanding any provision of the
Agreement or the Definitions to the contrary:
 
       
 
      (i) Party A shall in no event be obligated to (a) terminate or cancel the
Transaction at any time or (b) make any payment or delivery to Party B (1)
pursuant to Sections 12.7 or 12.9 of the Equity Definitions or (2) pursuant to
Section 6(d)(ii) of the Agreement, except as a result of a breach by Party A of
the Agreement or this Confirmation; and

Global Deal ID: 3000789

11



--------------------------------------------------------------------------------



 



         
 
      (ii) a party having the right to designate an Early Termination Date or
other date of termination or cancellation of the Transaction may choose as such
date any date on or after the first date that may be chosen as such date under
the Agreement or the Definitions.
 
       
 
  Status of Claims in Bankruptcy:   Party A acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in any U.S.
bankruptcy proceedings of Party B; provided that nothing herein shall limit or
shall be deemed to limit Party A’s right to pursue remedies in the event of a
breach by Party B of its obligations and agreements with respect to the
Transaction; and provided further that nothing herein shall limit or shall be
deemed to limit Party A’s rights in respect of any transactions other than the
Transaction. For the avoidance of doubt, the parties acknowledge that this
Confirmation is not secured by any collateral that would otherwise secure the
obligations of Party B herein under or pursuant to any other agreement.
 
       
 
  Set-off and Netting:   Notwithstanding any provision of the Agreement
(including without limitation Section 6(f) thereof) and this Confirmation
(including without limitation this section or any other agreement between the
parties to the contrary), (A) Party B shall not net or set-off its obligations
under the Transaction, if any, against its rights against Party A under any
other transaction or instrument and (B) Party A shall not net or set-off its
obligations under the Transaction, if any, against its rights against Party B
under any other transaction or instrument.
 
       
 
  Bankruptcy Code Acknowledgments:   The parties agree and acknowledge that
(i) this Confirmation is of a type set forth in Section 561(a)(1)-(5) of the
U.S. Bankruptcy Code (the “Bankruptcy Code”); (ii) Party A is a “master netting
agreement participant,” a “financial institution,” a “financial participant,” a
“forward contract merchant” and a “swap participant” as defined in the
Bankruptcy Code; (iii) the remedies provided herein are the remedies referred to
in Section 561(a), Sections 362(b)(6), (7), (17) and (27), and Section 362(o) of
the Bankruptcy Code; (iv) all transfers of cash, securities or other property
under or in connection with this Confirmation are “transfers” made “by or to (or
for the benefit of)” a “master netting agreement participant,” a “financial
institution,” a “financial participant,” a “forward contract merchant” or a
“swap participant” (each as defined in the Bankruptcy Code) within the meaning
of Sections 546(e), (f), (g) or (j) of the Bankruptcy Code; and (v) all
obligations under or in connection with this Confirmation represent obligations
in respect of “termination values,” “payment amounts” or “other transfer
obligations” within the meaning of Sections 362, 560 and 561 of the Bankruptcy
Code.
 
       
 
  Limit on Beneficial Ownership:   Notwithstanding any other provisions hereof,
Party A may not exercise any Warrant hereunder, Automatic Exercise shall not
apply with respect thereto, and any delivery pursuant to “Alternative
Calculations and Payment on Early Termination and on Certain Extraordinary
Events” above shall not be made to the extent (but

Global Deal ID: 3000789

12



--------------------------------------------------------------------------------



 



         
 
      only to the extent) that, after such receipt of any Shares upon the
exercise of such Warrant or otherwise hereunder, Lehman Brothers Holdings Inc.
(“Holdings”) would directly or indirectly beneficially own (as such term is
defined for purposes of Section 13(d) of the Securities Exchange Act of 1934, as
amended) in excess of 8.0% of the outstanding Shares. Any purported delivery
hereunder shall be void and have no effect to the extent (but only to the
extent) that such delivery would result in Holdings directly or indirectly so
beneficially owning in excess of 8.0% of the outstanding Shares. If any delivery
owed to Party A hereunder is not made, in whole or in part, as a result of this
provision, Party B’s obligation to make such delivery and Party A’s right to
exercise a Warrant shall not be extinguished and Party B shall make such
delivery as promptly as practicable after, but in no event later than one
Clearance System Business Day after, Party A gives notice to Party B that such
exercise or delivery would not result in Holdings directly or indirectly so
beneficially owning in excess of 8.0% of the outstanding Shares; provided
however that, if such notice is delivered by Party A after 12:00 PM New York
City time on an Exchange Business Day, Party B shall make such delivery no later
than two Clearance System Business Days after Party A gives such notice to Party
B.
 
       
 
  Status of New Delivered Securities:   If, in the reasonable judgment of Party
A based on advice of counsel, for any reason, any Shares or Share Termination
Delivery Units, as the case may be (either, “Delivered Securities”), deliverable
to Party A hereunder would not be immediately freely transferable by Party A
under Rule 144 under the Securities Act, then Party A may elect to either
(x) accept delivery of such Delivered Securities notwithstanding any restriction
on transfer or (y) have the provisions set forth below apply:
 
       
 
      At the election of Party B, which election shall be in writing and shall
be delivered to Party A no later than the date five Scheduled Trading Days prior
to the date such Delivered Securities are required to be delivered (if Party B
makes no election by such date, Party B shall be deemed to have made the
election described in clause (ii) below), either:
 
       
 
      (i) All Delivered Securities, delivered by Party B to Party A shall be, at
the time of such delivery, covered by an effective registration statement of the
Issuer for immediate resale by Party A (such registration statement and the
corresponding prospectus (the “Prospectus”) (including, without limitation, any
sections describing the plan of distribution) in form and content commercially
reasonably satisfactory to Party A); or
 
       
 
      (ii) Party B shall deliver Delivered Securities that are not so
registered.
 
       
 
      If Party B makes the election described in clause (i) above:
 
       
 
      (a) Party A (or an Affiliate of Party A designated by Party A) shall be
afforded a reasonable opportunity to conduct a due diligence investigation with
respect to the Issuer that is customary in scope for underwritten offerings of
equity securities and that yields results that are commercially reasonably
satisfactory to Party A or such Affiliate, as the case may be, in its
discretion, and if requested by the Issuer, subject to execution by such
recipients of customary confidentiality agreements reasonably acceptable to the
Issuer; and
 
       
 
      (b) Party A (or an Affiliate of Party A designated by Party A) and the
Issuer shall enter into an agreement (a “Registration Agreement”) on
commercially reasonable terms in connection with the public resale of such
Delivered Securities by Party A or such Affiliate substantially similar to
underwriting agreements customary for underwritten offerings of equity
securities, in form and substance commercially reasonably satisfactory to Party
A or such Affiliate and the Issuer (provided that for the avoidance of doubt,
neither Party A nor any of its Affiliates nor any other person shall be entitled
to any fees for such underwritten offering

Global Deal ID: 3000789

13



--------------------------------------------------------------------------------



 



         
 
      including, without limitation, any underwriting discounts or commissions
from the Issuer or any of its subsidiaries), which Registration Agreement shall
include, without limitation, provisions substantially similar to those contained
in such underwriting agreements relating to the indemnification of, and
contribution in connection with the liability of, Party A and its Affiliates,
and the Issuer shall provide for the payment of all registration costs, filing
fees and its own accounting and legal fees and expenses and, provide for the
reimbursement of all reasonable out-of-pocket expenses of Party A in connection
with such resale, including all reasonable fees and expenses of counsel for
Party A (such out-of-pocket expenses for Party A subject to a cap of USD 100,000
in the aggregate (including any amounts previously paid pursuant to this
section); provided that Party B shall not be obligated to pay any of such
out-of-pocket expenses until it receives reasonably detailed invoices
documenting such out-of-pocket expenses including evidence that such
out-of-pocket expenses have been incurred and paid)), and shall provide for the
delivery of accountants’ “comfort letters” to Party A or such Affiliate with
respect to the financial statements and certain financial information contained
in or incorporated by reference into the Prospectus.
 
       
 
      If Party B makes the election described in clause (ii) above:
 
       
 
      (a) All Delivered Securities shall be delivered to Party A (or any
Affiliate of Party A designated by Party A) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(2)
thereof;
 
       
 
      (b) Party A (or an Affiliate of Party A designated by Party A) and any
potential institutional purchaser of any such Delivered Securities from Party A
or such Affiliate identified by Party A shall be afforded a commercially
reasonable opportunity to conduct a due diligence investigation in compliance
with applicable law with respect to the Issuer customary in scope for private
placements of equity securities (including, without limitation, the right to
have made available to them for inspection all financial and other records,
pertinent corporate documents and other information reasonably requested by
them), and if requested by the Issuer, subject to execution by such recipients
of customary confidentiality agreements reasonably acceptable to the Issuer;
 
       
 
      (c) Party A (or an Affiliate of Party A designated by Party A) and the
Issuer shall enter into an agreement (a “Private Placement Agreement”) on
commercially reasonable terms in connection with the private placement of such
Delivered Securities by the Issuer to Party A or such Affiliate and the private
resale of such shares by Party A or such Affiliate, substantially similar to
private placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to Party
A and the Issuer (provided that, for the avoidance of doubt, neither Party A nor
any of its Affiliates nor any other person shall be entitled to any fees under
such private placement including, without limitation, any discounts or
commissions from the Issuer or any of its subsidiaries), which Private Placement
Agreement shall include, without limitation, provisions substantially similar to
those contained in such private placement purchase agreements relating to the
indemnification of, and contribution in connection with the liability of, Party
A and its Affiliates, and the

Global Deal ID: 3000789

14



--------------------------------------------------------------------------------



 



         
 
      Issuer shall provide for the reimbursement by the Issuer of all reasonable
out-of-pocket expenses of Party A in connection with such resale, including all
reasonable fees and expenses of counsel for Party A (such out-of-pocket expenses
for Party A subject to a cap of USD 100,000 in the aggregate (including any
amounts previously paid pursuant to this section); provided that Party B shall
not be obligated to pay any of such out-of-pocket expenses until it receives
reasonably detailed invoices documenting such out-of-pocket expenses including
evidence that such out-of-pocket expenses have been incurred and paid)) and,
shall contain representations, warranties and agreements of the Issuer
reasonably necessary or advisable to establish and maintain the availability of
an exemption from the registration requirements of the Securities Act for such
resales;
 
       
 
      (d) Party B agrees that any Delivered Securities so delivered to Party A
or its Affiliates, unless otherwise prohibited by law, may be transferred by and
among Party A and its Affiliates, and the Issuer shall effect such transfer
without any further action by Party A; and
 
       
 
      (e) Party B shall be required to deliver an additional number of Delivered
Securities so that the aggregate value of the Delivered Securities, as
determined by the Calculation Agent to reflect an appropriate and commercially
reasonable liquidity discount, equals the value of the number of Delivered
Securities that would otherwise be deliverable if such Delivered Securities were
freely tradable upon receipt by Party A (the “Settlement Value”).
 
       
 
      (For the avoidance of doubt, as used in this section only, the term
“Issuer” shall mean the issuer of the relevant securities, as the context shall
require.)
 
       
 
  Make-Whole Shares:   If Party B makes the election described in clause
(ii) under “Status of New Delivered Securities” above, then in either case Party
A or its affiliate may sell such Shares or Share Termination Delivery Units, as
the case may be, during a period (the “Resale Period”) commencing on the
Exchange Business Day following delivery of such Shares or Share Termination
Delivery Units, as the case may be, and ending on the Exchange Business Day on
which Party A completes the sale of all such Shares or Share Termination
Delivery Units, as the case may be, or a sufficient number of Shares or Share
Termination Delivery Units, as the case may be, so that the realized net
proceeds of such sales exceed the amount of the Settlement Value. If any of such
delivered Shares or Share Termination Delivery Units remain after such realized
net proceeds exceed the Settlement Value, Party A shall return such remaining
Shares or Share Termination Delivery Units to Party B. If the Settlement Value
exceeds the realized net proceeds from such resale, Party B shall transfer to
Party A by the open of the regular trading session on the Exchange on the
Exchange Trading Day immediately following the last day of the Resale Period the
amount of such excess (the “Additional Amount”) in cash or in a number of
additional Shares or Share Termination Delivery Units, as the case may be
(“Make-whole Shares”), in an amount that, based on the fair market value of such
Make-whole Shares, as determined by the Calculation Agent, on the last day of
the Resale Period, has a dollar value equal to the Additional Amount. The Resale
Period shall continue to enable the sale of the Make-whole Shares in the

Global Deal ID: 3000789

15



--------------------------------------------------------------------------------



 



         
 
      manner contemplated by this section. This provision shall be applied
successively until the Additional Amount is equal to zero, subject to “Maximum
Share Delivery” below.
 
       
 
  Extension of Settlement:   Party A may divide any Component into additional
Components and designate the Expiration Date and the Number of Warrants for each
such Component if Party A determines, in its good faith reasonable discretion,
that such further division is reasonably necessary or advisable to preserve
Party A’s hedging activities in light of market or existing liquidity conditions
in the cash market or stock loan market or to enable Party A to effect purchases
of Shares in connection with its hedging activity hereunder in a manner that
would, if Party A were Party B or an affiliated purchaser of Party B, be in
compliance with applicable legal and regulatory requirements.
 
       
 
  Maximum Share Delivery:   Notwithstanding any provision of this Confirmation
to the contrary, the maximum number of Shares that may be delivered by Party B
hereunder will be limited to 500,000 Shares (as such number may be adjusted from
time to time) (the “Capped Number”). Party B represents and warrants (which
representation and warranty shall be deemed to be repeated on each day that the
Transaction is outstanding) that the Capped Number is equal to or less than the
number of authorized but unissued Shares of Party B that are not reserved for
future issuance in connection with transactions in the Shares (other than the
Transaction) on the date of the determination of the Capped Number (such Shares,
the “Available Shares”). For the avoidance of doubt, the parties agree that
(i) any Shares reserved pursuant to equity options plans, employee benefit plans
and convertible notes, and (ii) any restricted Shares held by employees that are
subject to repurchase on or before October 31, 2007 shall not be considered
Available Shares. If at any time the number of Available Shares less 200,000
Shares (such difference, the “Lesser Available Shares”) exceeds two times the
Capped Number, Party B shall so notify Party A, and the Capped Number shall be
automatically increased to equal 50% of the Lesser Available Shares, provided
that the Capped Number shall not exceed 1.2 times the aggregate Number of Shares
for all Components. Party B agrees to use its reasonable best efforts to seek
approval from its shareholders at its next annual meeting of shareholders, or,
if necessary, a subsequent annual meeting of shareholders, to increase the
number of authorized but unissued Shares such that 50% of the Lesser Available
Shares shall be equal to, and the Capped Number shall be increased to, 1.2 times
the aggregate Number of Shares for all Components. If Party B does not succeed
in obtaining such approval for such an increase at or prior to its second annual
meeting of shareholders following the Trade Date, (i) the Number of Shares for
each Component shall be automatically increased by 10% and (ii) an Additional
Termination Event shall occur with respect to which the Transaction shall be the
sole Affected Transaction and Party B shall be the sole Affected Party; provided
however that if such approval is obtained after Party B’s second annual meeting
of shareholders but before the earlier of the Expiration Date for such Component
and any earlier date that Party A has designated as an Early Termination Date or
other date for cancellation or termination of the Transaction, the Number of
Shares for each Component will revert back to the number prior to such 10%
increase under clause (i) above. For the avoidance of doubt Party A shall have
no obligation to exercise its right pursuant to such Additional

Global Deal ID: 3000789

16



--------------------------------------------------------------------------------



 



         
 
      Termination Event, such right will be an ongoing right until Party B has
obtained such approval from its shareholders for such an increase in the number
of Available Shares and such right will automatically terminate upon Party B
obtaining such approval for such an increase. In the event Party B shall not
have delivered the full number of Shares otherwise deliverable as a result of
this section (the resulting deficit, the “Deficit Shares”), Party B shall be
continually obligated to deliver, from time to time until the full number of
Deficit Shares have been delivered pursuant to this section, Shares when, and to
the extent, that (i) Shares are repurchased, acquired or otherwise received by
Party B or any of its subsidiaries from any persons (other than any restricted
Shares held by employees that are subject to repurchase on or before October 31,
2007) (whether or not in exchange for cash, fair value or any other
consideration, and including, for the avoidance of doubt, any Shares received in
settlement of any option or other derivative transaction) (such Shares,
“Acquired Shares”), (ii) authorized and unissued Shares reserved for issuance in
respect of other transactions prior to the Trade Date which prior to the
relevant date become no longer so reserved or (iii) Party B additionally
authorizes any unissued Shares that are not reserved for other transactions.
Party B shall promptly notify Party A of the occurrence of any of the foregoing
events (including the number of Shares subject to clause (i), (ii) or (iii) and
the corresponding number of Shares to be delivered) and promptly deliver such
Shares thereafter. Unless and until the Capped Number has been increased to 1.2
times the aggregate Number of Shares for all Components, Party B shall not
retire any Acquired Shares or issue or deliver or agree to issue or deliver any
Acquired Shares to any person other than Party B. For the avoidance of doubt,
under no circumstances shall Party B be required to pay cash to Party A in
respect of any Deficit Shares.
 
       
 
  Transfer:   Notwithstanding Section 7 of the Agreement, Party A may assign its
rights and obligations under the Transaction and under the Agreement, in whole
and not in part, at any time to any person or entity whatsoever without the
consent of Party B. Notwithstanding any other provision in this Confirmation to
the contrary requiring or allowing Party A to purchase, sell, receive or deliver
any Shares or other securities to or from Party B, Party A may designate any of
its affiliates to purchase, sell, receive or deliver such Shares or other
securities and otherwise to perform Party A’s obligations in respect of this
Transaction and any such designee may assume such obligations. Party A shall be
discharged of its obligations to Party B to the extent of any such performance.
 
       
 
  Regulatory Provisions:   (a) Party B represents and warrants that it has
received and read and understands the Notice of Regulatory Treatment and the OTC
Option Risk Disclosure Statement. (b) The Agent will furnish Party B upon
written request a statement as to the source and amount of any remuneration
received or to be received by the Agent in connection with the Transaction
evidenced hereby.
 
       
 
  Tax:   Notwithstanding any other provision in this Confirmation, Party A
hereby confirms that no participant in this transaction shall be limited from
disclosing the U.S. tax treatment or U.S. tax structure of the transaction.
 
       
 
  Collateral:   None.

Global Deal ID: 3000789

17



--------------------------------------------------------------------------------



 



         
 
  Amendment of 6(d)(ii).   Section 6(d)(ii) of the Agreement is modified by
deleting the words “on the day” in the second line thereof and substituting
therefor “on the day that is three Local Business Days after the day”.
 
       
 
  Governing Law:   The laws of the State of New York (without reference to
choice of law doctrine).
 
       
 
  Termination Currency:   USD.
 
       
 
  Office:   For the purposes of the Transaction, Party A is not a Multibranch
Party, and Party B is not a Multibranch Party.
 
       
 
  Waiver of Jury Trial:   Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.
 
       
 
  Effectiveness:   If, prior to the Premium Payment Date, Party A reasonably
determines in its good faith discretion that it is advisable to cancel the
Transaction because of concerns that Party A’s related hedging activities could
be viewed as not complying with applicable securities laws, rules or
regulations, the Transaction shall be cancelled and shall not become effective,
and neither party shall have any obligation to the other party in respect of the
Transaction.
 
       
 
  Opinion:   Party B shall deliver to Party A a written opinion or written
opinions of counsel, reasonably acceptable to Party A in form and substance, on
or before the Effective Date, to the effect that: (a) Party B has been duly
incorporated, validly exists as a corporation and is in good standing in the
jurisdiction of its incorporation; (b) the execution, delivery and performance
of this Confirmation is within the powers of Party B, and has been duly
authorized by all necessary corporate or other action; (c) this Confirmation has
been duly executed and delivered by Party B; (d) the execution, delivery and
performance of this Confirmation by Party B does not contravene or constitute a
default under any provision of the articles of incorporation or bylaws or other
constitutive documents, if any, of Party B; (e) this Confirmation constitutes a
valid and binding agreement of Party B, enforceable against Party B in
accordance with its terms; and (f) Party B is not, and, after giving effect to
the transactions contemplated hereby will not be on the date of the opinion, an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

Global Deal ID: 3000789

18



--------------------------------------------------------------------------------



 



THE SECURITIES REPRESENTED BY THIS CONFIRMATION HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933 OR ANY OTHER UNITED STATES FEDERAL OR STATE SECURITIES LAWS; SUCH
SECURITIES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
APPROPRIATE REGISTRATION UNDER SUCH SECURITIES LAWS OR EXCEPT IN A TRANSACTION
EXEMPT FROM OR NOT SUBJECT TO THE REGISTRATION REQUIREMENTS OF SUCH SECURITIES
LAWS.
Please confirm your agreement with the foregoing by executing this Confirmation
and returning such Confirmation, in its entirety, to us at facsimile number
646-885-9546 (United States of America), Attention: Documentation.

                      Yours sincerely,       Accepted and agreed to:    
 
                    Lehman Brothers OTC Derivatives Inc.       VeriFone
Holdings, Inc.    
 
                   
By:
  /s/ Anatoly Kozlov
 
      By:   /s/ Barry Zwarenstein
 
    Name: Anatoly Kozlov       Name: Barry Zwarenstein     Title: Authorized
Signatory       Title: Executive Vice President and Chief Financial Officer

Execution time will be furnished upon Party B’s written request.

 